Per Curiam.
There is evidence tending to show that claimant, on August 4, 1925, suffered an accidental injury which arose out of and in the course of his employment; also that there is causal relation between this injury and the traumatic epilepsy from which claimant is and has been suffering. There is no finding whether or not his disability is permanent or temporary. He has not been totally disabled during the entire period of the award. There is no finding of earning capacity during this period or any part of it. If claimant has sustained a temporary partial disability, the amount of the award cannot exceed $3,500. (Workmen’s Compensation Law,. § 15, subd. 5, since amd. by Laws of 1927, chap. 555.) Six months, “ during which period he was employed,” have been deducted from the period of the award, but by his own testimony he worked for several employers, the aggregate time of which employments is considerably more than one year. The award is excessive. The award should be reversed and the claim remitted for further *633proceedings and findings in harmony with the above, with costs against the State Industrial Board to abide the event.
There is but one record; the decisions appealed from should be affirmed.
Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur.
Award reversed and claim remitted for further proceedings and findings in accordance with opinion, with costs against the State Industrial Board to abide the event. Decisions appealed from are affirmed.